Title: From George Washington to Benjamin Stoddert, 4 October 1799
From: Washington, George
To: Stoddert, Benjamin



Sir,
Mount Vernon Octr 4th 1799.

Your polite attention to my recommendation of a Son of General Spotswood to be a Midshipman in our Navy; has opened the door for another application of a similar kind in behalf of Mr John ⟨Henley nephew⟩ to Mrs Washington.
In April last, Mr Bassett, ⟨one of⟩ our Senators, and Cousin german to this young Gentleman, presented a letter from me to you respecting ⟨a younger⟩ brother of Mr Henley’s. The favourable reception it met with, and the appointment of young Spotswood (who is his Cousin also) to be a Midshipman, has inspired ⟨desires in⟩ John Henley to be a Midshipman ⟨on the Frigate⟩ Building at Norfolk.
I have heard a ⟨illegible⟩ this young man, but have no ⟨personal⟩ acquaintance with him. ⟨Whatever you are⟩ pleased to say, or do, respecting ⟨illegible⟩ so good as to make me the ⟨medium of con⟩veyance. His wish is, to enter the Service immediately. With very great esteem I am Sir Your Most Obedient and Very Humble Servant

Go: Washington

